Motion to reverse a decision of Waties, J., in Charleston. The unanimous opinion of the court was, that the mere suing out a writ of foreign attachment, and lodging the same in the sheriff’s office, without any service of the same, creates no lien on the pro. perty or credits of the absent debtor, nor gives any preference to that creditor who shall first do so ; but that the creditor, who shall first cause his attachment to be levied or served, shall be entitled to a preference to other attaching creditors, to satisfaction out of the effects attached. Vide the cases of Crowninshield v. Strobel and Martini, and Strobel v. Strobel and Martini, decided in May, 1806, 2 vol. 80.